Case: 14-51120      Document: 00513120389         Page: 1    Date Filed: 07/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 July 17, 2015
                                    No. 14-51120
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MANUEL GARCIA-MONGE, also known as Jesus M. Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-788-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesus Manuel Garcia-Monge was convicted of illegal reentry and
received a within-guidelines sentence of 41 months of imprisonment followed
by a three-year term of supervised release.                On appeal, Garcia-Monge
challenges the procedural reasonableness of his sentence based on the district
court’s reliance on an allegedly incorrect fact. Because Garcia-Monge’s request
for a variance did not preserve the error he now complains of, our review is for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51120     Document: 00513120389     Page: 2   Date Filed: 07/17/2015


                                  No. 14-51120

plain error. See United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009); United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To succeed on plain error
review, Garcia-Monge must show a forfeited error that is clear or obvious and
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. See id.
      Because the question of whether the district court misstated the status
of Garcia-Monge’s state sentence presented a factual issue which could have
been resolved by the district court upon proper objection at sentencing, it
cannot constitute plain error. See United States v. Claiborne, 676 F.3d 434,
438 (5th Cir. 2012). Even if it could, and even assuming Garcia-Monge has
demonstrated a forfeited error that was clear or obvious, see United States v.
Kirklin, 701 F.3d 177, 178-80 (5th Cir. 2012), he has not demonstrated that the
error affected his substantial rights or that we should exercise our discretion
to correct the error, see Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        2